Exhibit 10.15

 
$15,000,000
CREDIT AGREEMENT
among
ARABICA FUNDING, INC., as the Borrower
and
WELLS FARGO BANK, N.A., as Administrative Agent
Dated as of February 19, 2010
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
SECTION 1.
  DEFINITIONS   1
1.1
  Defined Terms   1
1.2
  Other Definitional Provisions   20
SECTION 2.
  AMOUNT AND TERMS OF COMMITMENTS   20
2.1
  Revolving Commitments   20
2.2
  Procedure for Borrowing   22
2.3
  Commitment Fees, etc.   22
2.4
  Termination or Reduction of Revolving Commitments   22
2.5
  Optional Prepayments   22
2.6
  Mandatory Prepayments and Commitment Reductions   23
2.7
  Continuation of Loans   23
2.8
  Limitations on Eurodollar Tranches   24
2.9
  Interest Rates and Payment Dates   24
2.10
  Computation of Interest and Fees   24
2.11
  Inability to Determine Interest Rate   24
2.12
  Pro Rata Treatment and Payments   25
2.13
  Requirements of Law   26
2.14
  Taxes   27
2.15
  Payments Before End of Interest Period   29
2.16
  Change of Lending Office   30
SECTION 3.
  LETTERS OF CREDIT   30
3.1
  L/C Commitment   30
3.2
  Procedure for Issuance of Letter of Credit   31
3.3
  Fees and Other Charges   31
3.4
  L/C Participations   31
3.5
  Reimbursement Obligation of the Borrower   32
3.6
  Obligations Absolute   32
3.7
  Letter of Credit Payments   33
3.8
  Applications   33
SECTION 4.
  REPRESENTATIONS AND WARRANTIES   33
4.1
  Financial Condition   33
4.2
  No Change   34
4.3
  Existence; Compliance with Law   34
4.4
  Power; Authorization; Enforceable Obligations   34
4.5
  No Legal Bar   34
4.6
  Litigation   35
4.7
  No Default   35
4.8
  Ownership of Property; Liens   35
4.9
  Intellectual Property   35
4.10
  Taxes   35
4.11
  Federal Regulations   35
4.12
  Labor Matters   36
4.13
  ERISA   36
4.14
  Investment Company Act; Other Regulations   36
4.15
  Subsidiaries; Capital Stock   36
4.16
  Use of Proceeds   37
4.17
  Environmental Matters   37

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
4.18
  Accuracy of Information, etc.   38
4.19
  Security Documents; Real Property   38
4.20
  Solvency   39
4.21
  Intentionally Omitted   39
4.22
  Regulation H   39
4.23
  Certain Documents   39
4.24
  Stores; Material Agreements   39
4.25
  Indebtedness Outstanding   39
4.26
  Anti-Terrorism Laws   39
4.27
  Special Purpose Entity   40
SECTION 5.
  CONDITIONS PRECEDENT   43
5.1
  Conditions to Initial Extension of Credit   43
5.2
  Conditions to Each Extension of Credit   45
SECTION 6.
  AFFIRMATIVE COVENANTS   45
6.1
  Financial Statements   45
6.2
  Certificates; Other Information   46
6.3
  Payment of Obligations   48
6.4
  Maintenance of Existence; Compliance; Conduct of Business   48
6.5
  Maintenance of Property; Insurance   48
6.6
  Inspection of Property; Books and Records; Discussions   48
6.7
  Notices   48
6.8
  Environmental Laws   49
6.9
  Special Purpose Covenants   49
6.10
  Additional Collateral, etc.   49
6.11
  Lease/Purchase Documents   51
6.12
  Leasehold Security Documents   51
6.13
  Accounting System   52
6.14
  Further Assurance   52
6.15
  Accounts   52
SECTION 7.
  NEGATIVE COVENANTS   52
7.1
  Financial Condition Covenants; New Stores   52
7.2
  Indebtedness   53
7.3
  Liens   53
7.4
  Fundamental Changes   53
7.5
  Issuance of Stock   53
7.6
  Restricted Payments   53
7.7
  Capital Expenditures   54
7.8
  Investments   54
7.9
  Intentionally Omitted   54
7.10
  Transactions   54
7.11
  ERISA   54
7.12
  Amendment of Certain Agreements   54
7.13
  Margin Stock   54
7.14
  Negative Pledges, Etc.   54
SECTION 8.
  EVENTS OF DEFAULT   54
SECTION 9.
  THE ADMINISTRATIVE AGENT   57
9.1
  Appointment   57

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
9.2
  Delegation of Duties   58
9.3
  Exculpatory Provisions   58
9.4
  Reliance by Administrative Agent   58
9.5
  Notice of Default   59
9.6
  Non-Reliance on Agents and Other Lenders   59
9.7
  Indemnification   59
9.8
  Administrative Agent in Its Individual Capacity   60
9.9
  Successor Administrative Agent   60
9.10
  Administrative Agent May File Proofs of Claim   60
9.11
  Other Agents; Arrangers and Managers   61
SECTION 10.
  MISCELLANEOUS   61
10.1
  Amendments and Waivers   61
10.2
  Notices   62
10.3
  No Waiver; Cumulative Remedies   64
10.4
  Survival of Representations and Warranties   64
10.5
  Payment of Expenses and Taxes   64
10.6
  Successors and Assigns; Participations and Assignments   65
10.7
  Adjustments; Set-off   68
10.8
  Counterparts   69
10.9
  Severability   69
10.10
  Integration   69
10.11
  Governing Law   69
10.12
  Submission To Jurisdiction; Waivers   69
10.13
  Acknowledgements   70
10.14
  Releases of Guarantees and Liens   70
10.15
  WAIVERS OF JURY TRIAL   70

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULES:
   
1.1A
  Commitments
1.1B
  Real Property
1.1C
  Quarterly Dates
4.4
  Consents, Authorizations, Filings and Notices
4.9
  Intellectual Property
4.15
  Subsidiaries
4.17
  Environmental Matters
4.19(a)
  UCC Filing Jurisdictions
4.24
  Stores and Material Agreements
4.25(a)
  Indebtedness to be Paid
4.25(b)
  Liens to be Terminated
4.25(c)
  Liens to Remain Outstanding
EXHIBITS:
   
1(a)
  Form of Asset Purchase Agreement
1(b)
  Form of Master Lease
1(c)
  Form of Supplemental Agreement
1(d)
  Form of Put Option Letter
1(e)
  Form of Call Option Letter
1(f)
  Form of Tax Matters Agreement
1(g)
  Form of Company Guarantee and Security Agreement
1(h)
  Financial Statements
A
  Form of Borrower Security Agreement
B
  Form of Collateral Assignment
C
  Form of Securities Pledge Agreement
D
  Form of Compliance Certificate
E
  Form of Closing Certificate
F
  Form of Assignment and Assumption
G
  Forms of Legal Opinions of Dorsey & Whitney LLP
H
  Form of Exemption Certificate

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”), dated as of February 19, 2010,
among ARABICA FUNDING, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), and WELLS FARGO BANK, N.A., as
administrative agent.
          The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Additional Commitment Request”: as defined in Section 2.1(c).
          “Additional Lender Supplement”: as defined in Section 2.1(c).
          “Administrative Agent”: Wells Fargo, as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.
          “Administrative Services Agreement”: the Management Agreement, dated
as of December, 2001, between the Borrower and the Global Securitization
Services, LLC, a Delaware limited liability company, as in effect on the Closing
Date.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agent Party”: as defined in Section 9.3.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment at such time
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: at any time, in respect of Base Rate Loans, one
and one-quarter (1.25%) percent per annum and in respect of Eurodollar Loans,
two and three-quarters (2.75%) percent per annum.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 10.6(b).
          “Arranger”: Wells Fargo Bank, N.A., as sole lead arranger for the
Facility.





--------------------------------------------------------------------------------



 



          “Asset Purchase Agreement”: the Asset Purchase Agreement dated on or
about the date hereof between the Borrower and the Company, substantially in the
form of Exhibit 1(a).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property to a Person that is not a member of the Restricted
Group that yields gross proceeds to any member of the Restricted Group (valued
at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds), when aggregated with the proceeds of all
other such non-excluded Dispositions during the twelve-month period ending on
the date of such Asset Sale, in excess of $5,000,000.
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit F.
          “Assignor”: as defined in Section 10.6(c).
          “Available Revolving Commitment”: as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
          “Bank Products”: any one or more of the following financial products
or accommodations provided from time to time by Wells Fargo or any of its
affiliates: (i) products under Swap Agreements or similar interest rate hedging
arrangements, (ii) credit cards, (iii) credit card processing services,
(iv) debit cards, (v) stored value cards, (vi) purchase cards (including
so-called “procurement cards” or “P-cards”), or (vii) cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
          “Base Rate”: for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate as of the close of business on
the immediately preceding Business Day plus 1.5%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the Reference
Lender as its “opening prime rate” and (c) the Eurodollar Base Rate determined
for a one month period plus 1.5% commencing on such date or, if such date is not
a Business Day, on the immediately preceding Business Day. The “opening prime
rate” is a rate set by the Reference Lender based upon various factors including
the Reference Lender’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Reference Lender shall take effect at the opening of business
on the day specified in the public announcement of such change.
          “Base Rate Loan”: any Loan bearing interest based upon the Base Rate,
which Loan shall be made and continued solely during such time as Eurodollar
Loans are unavailable or otherwise prohibited to be made, as more particularly
described in Section 2.11.
          “Benefitted Lender”: as defined in Section 10.7(a).

-2-



--------------------------------------------------------------------------------



 



          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrower Security Agreement”: the Borrower Security Agreement to be
executed and delivered by the Borrower, substantially in the form of Exhibit A.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Call Option Letter”: the Call Option Letter dated on or about the
date hereof issued by the Borrower to the Company, substantially in the form of
Exhibit 1(e).
          “Capital Expenditures”: for any period, the aggregate of all amounts
expended or financed for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
maintenance expenditures, build-out and new store expenditures, Pre-Opening
Expenses and other replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the

-3-



--------------------------------------------------------------------------------



 



requirements of clause (b) of this definition, having a term of not more than
30 days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
          “Change in Control”: for any reason:
          (a) (i) Holdings shall own of record less than 51% of the issued and
outstanding Capital Stock or voting power of the Company; or (ii) the Persons
who own all of the Capital Stock of Holdings on the Closing Date having the
ordinary voting power to elect the Board of Directors of Holdings shall cease to
own at least 65% of such Capital Stock;
          (b) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), excluding the holders of Capital Stock of Holdings and the Company,
respectively, on the Closing Date, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 25% of the outstanding Capital Stock or voting power of
Holdings or the Company;
          (c) during any period of 12 consecutive months, commencing after the
date of this Agreement, Continuing Directors shall cease for any reason other
than death or disability to constitute a majority of the directors of Holdings
then in office;
          (d) the Company shall cease to own of record and beneficially 100% of
the issued and outstanding Capital Stock and voting power in each Person that is
as of the date hereof, or at any time after the date hereof becomes, a
Wholly-Owned Subsidiary of the Company (unless otherwise permitted under the
Lease/Purchase Documents);
          (e) GSS Holdings, Inc. (“GSS”) or a corporate service company (or an
affiliate thereof) or a charitable trust (any such corporate service company,
affiliate or charitable trust to be reasonably acceptable to the Required
Lenders) shall cease to own of record and beneficially 100% of the issued and
outstanding Capital Stock and voting power of the Borrower on a fully diluted
basis, or any member of the Board of Directors of the Borrower shall cease to be
an Independent Director; or
          (f) any Specified Change of Control shall occur.
          “CLO”: as defined in Section 10.6(b).
          “Closing Date” means the date of this Agreement.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.

-4-



--------------------------------------------------------------------------------



 



          “Coffeehouse Level EBITDA Margin”: the “Coffeehouse Level EBITDA
Margin” for the Company and its Subsidiaries, calculated in the manner set forth
on the financial statements attached as Exhibit 1(h).
          “Coffeehouse Level Sales”: the “Coffeehouse Level Sales” for the
Company and its Subsidiaries, calculated in the manner set forth on the
financial statements attached as Exhibit 1(h).
          “Collateral”: all property, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document.
          “Collateral Assignment”: the Collateral Assignment to be executed and
delivered by the Borrower, substantially in the form of Exhibit B.
          “Commitment Fee Rate”: one-half (0.50%) percent per annum.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower or the Company within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower or the
Company, as applicable, and that is treated as a single employer under
Section 414 of the Code.
          “Company”: Caribou Coffee Company, Inc., a Minnesota corporation.
          “Company Guarantee and Security Agreement”: the Company Guarantee and
Security Agreement dated as of the date hereof among the Company, Holdings, each
of their respective Subsidiaries and the Borrower, substantially in the form of
Exhibit 1(g).
          “Company Leasehold Mortgage”: a Leasehold Mortgage by the Company in
favor of the Borrower and relating to the Headquarters Building, in form and
substance reasonably satisfactory to the Administrative Agent.
          “Company Security Documents”: each of the Company Guarantee and
Security Agreement, the Company Leasehold Mortgage, each Mortgage, Leasehold
Security Document, and Intellectual Property Security Agreement and all other
security documents from time to time delivered to the Borrower to secure the
obligations of the Company under the Lease/Purchase Documents.
          “Compliance Certificate”: a certificate duly executed by an
appropriate officer of the Borrower, such officer to be reasonably acceptable to
the Administrative Agent, substantially in the form of Exhibit D.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.13, 2.14 or 10.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender or (b) be deemed to have any Revolving Commitment.

-5-



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) the provision for Federal, state, local and foreign income taxes payable,
(b) Consolidated Interest Expense, (c) depreciation and amortization expense
(including amortization of debt acquisition cost), (d) Pre-Opening Expenses, and
(e) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Company and its Subsidiaries for such period), and minus the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits, and (ii) all non-cash items
increasing Consolidated Net Income (in each case of or by the Company and its
Subsidiaries for such period).
          “Consolidated EBITDAR”: for any period, the sum of (a) Consolidated
EBITDA for such period, plus (b) Consolidated Rental Expense for the Company and
its Subsidiaries for such period, in each case determined on a consolidated
basis in accordance with GAAP.
          “Consolidated Funded Indebtedness”: without duplication with respect
to any Person, all Indebtedness of such Person and its Subsidiaries with respect
to any of the following: (i) the principal amount of money borrowed (whether
recourse or non-recourse), including principal, interest and premiums,
(ii) obligations evidenced by a bond, debenture, note or other like written
obligation to pay money, (iii) Capital Lease Obligations, (iv) obligations under
conditional sales or other title retention agreements or secured by any Lien,
(v) the aggregate face amount of any letters of credit or similar instruments
(including reimbursement obligations with respect thereto), (vi) the deferred
unpaid purchase price of property or services, except trade payables, accrued
expenses and other similar liabilities incurred in the ordinary course of
business, (vii) Indebtedness relating to Swap Agreements, (viii) Indebtedness
relating to sale-leaseback obligations, (ix) all obligations of such Person
under take-or-pay or similar arrangements or under commodities agreements,
(x) Disqualified Stock, (xi) the principal portion of all obligations of such
Person under synthetic leases, (xii) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, (xiii) the outstanding attributed principal amount under any
securitization transaction of such Person, (xiv) all obligations that are
immediately due and payable out of proceeds of or production from property now
or hereafter acquired by such Person and (xv) all Guarantee Obligations of such
Person in respect of any or all of the foregoing; in each case determined on a
consolidated basis in accordance with GAAP. The aggregate amount of Consolidated
Funded Indebtedness at any time shall include all accrued interest which has
become due and payable but has not been paid (whether or not capitalized) and
the accreted amount of any debt issued with original issue discount. For
purposes of this Agreement, as to the Company, Consolidated Funded Indebtedness
shall include the Obligations, but shall exclude any and all amounts payable by
any member of the Restricted Group other than the Borrower to the Borrower under
the Lease/Purchase Documents.
          “Consolidated Interest Expense”: for any period, the total interest
expense (including that attributable to Capital Lease Obligations and excluding
amortization of debt acquisition cost) of the Company and its Subsidiaries for
such period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP). For purposes of
this Agreement, as to the Company and its Subsidiaries, Consolidated Interest
Expense shall include the Obligations, but shall exclude all amounts payable by
any member of the Restricted Group other than the Borrower to the Borrower under
the Lease/Purchase Documents.

-6-



--------------------------------------------------------------------------------



 



          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of the Company) in which the Company or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
          “Consolidated Rental Expense”: for any period, all obligations in
respect of base and contingent rent expensed during such period under any rental
agreements or leases of real or personal property (other than amounts owed to
the Borrower under the Lease/Purchase Documents), excluding tenant allowance
amortization, all determined on a consolidated basis in accordance with GAAP.
          “Consolidated Senior Leverage Ratio”: as defined in Section 7.1(a).
          “Continuing Directors”: the directors of Holdings on the Closing Date,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least
two-thirds of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such dispositions constituting the leasing or licensing of
property pursuant to the Lease/Purchase Documents. The terms “Dispose” and
“Disposed of” shall have correlative meanings.
          “Disqualified Stock”: means, with respect to any Person, any Capital
Stock that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, in either case at the option of the
holder thereof) or otherwise (a) matures or is mandatorily redeemable pursuant
to a sinking fund obligation or otherwise, (b) is or may become redeemable or
repurchaseable at the option of the holder thereof, in whole or in part, or
(c) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Disqualified Stock, on or prior to, in the case of clause (a),
(b) or (c), the date that is 91 days after the date Revolving Termination Date,
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to

-7-



--------------------------------------------------------------------------------



 



require such Person to purchase or redeem such Capital Stock in cash upon the
occurrence of an “Asset Sale” or “Change of Control” (or similar terms having
the same meaning) occurring prior to the date that is 91 days after the
Revolving Termination Date shall not constitute Disqualified Stock if:
          (x) the “asset sale” or “change of control” provisions applicable to
such Capital Stock are not more favorable to the holders of such Capital Stock
than the terms applicable to the Loans; and
          (y) any such requirement only becomes operative after compliance with
such terms applicable to the Loans, including the prepayment of any Loans.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: with respect to any Person, any Subsidiary of
such Person other than a Foreign Subsidiary.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate of interest, rounded upward to
the nearest whole multiple of one-sixteenth of one percent (0.0625%), quoted by
the Reference Lender, from Reuters LIBOR01 Screen or any successor thereto, as
the London Inter-Bank Offered Rate for deposits in Dollars for a one month
period, subject to availability, at approximately 9:00 a.m. California time on
the date two (2) Business Days prior to the beginning of such Interest Period.
          “Eurodollar Loans”: any Loan that bears interest at a rate based upon
the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

       
 
  Eurodollar Base Rate
 
   
 
  1.00 — Eurocurrency Reserve Requirements

-8-



--------------------------------------------------------------------------------



 



          “Eurodollar Tranche”: all Eurodollar Loans under a particular Facility
the then-current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Wells Fargo from three
federal funds brokers of recognized standing selected by it.
          “Fee Payment Date”: (a) each Quarterly Date and (b) the last day of
the Revolving Commitment Period.
          “Foreign Subsidiary”: with respect to any Person, any Subsidiary of
such Person that is not organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia or any territory
thereof.
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement (and to
effect corresponding amendments to the Lease/Purchase Documents) so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders (and such
corresponding amendments have been made to the Lease/Purchase Documents), all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

-9-



--------------------------------------------------------------------------------



 



          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: Holdings and the Subsidiary Guarantors.
          “Headquarters Building”: the premises located at 3900 Lakebreeze
Avenue North, Brooklyn Center, MN 55429.
          “Headquarters Lease”: that certain commercial lease dated as of
September 5, 2003 between Twin Lakes III LLC and the Company, as amended or
supplemented from time to time covering the Headquarters Building.
          “Holdings”: Caribou Holding Company Limited, a Cayman Islands limited
liability company.
          “Incremental Lender”: as defined in Section 2.1(d).
          “Indebtedness”: of any Person at any date all obligations, contingent
or otherwise, that should be classified on such Person’s balance sheet as
liabilities or to which reference should be made by footnote, in each case in
accordance with GAAP, including, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than current trade
payables, accrued expenses and other similar liabilities incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(including reimbursement obligations thereunder), (g) the maximum redemption
price of all Disqualified Stock of such Person, (h) all

-10-



--------------------------------------------------------------------------------



 



Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of this Agreement, as to the Company and its Subsidiaries, Indebtedness
shall, without duplication, include any and all amounts due or required to be
due) from time to time by the Borrower to the Administrative Agent and Lenders
hereunder, but shall exclude any and all amounts due (or required to be due)
from time to time to the Borrower by the Company or any of its Subsidiaries
under the Lease/Purchase Documents.
          “Indebtedness to be Paid”: as defined in Section 4.25(a).
          “Independent Director”: with respect to the Borrower, an individual
who has not been (or was not) at the time of such individual’s appointment, and
may not have been at any time during the five years preceding such individual’s
appointment (a) an equityholder of, or an officer, director (other than with
respect to such Independent Director’s service as a director of the Borrower),
employee, supplier (other than the Securities Pledgor and its Affiliates as a
supplier of services pursuant to the Administrative Services Agreement) or
customer of, the Borrower, the Company or any of their respective Affiliates,
(b) a Person controlling any such equityholder, supplier or customer, or (c) a
member of the immediate family of any such equityholder, officer, director,
employee, supplier or customer or any other equityholder of the Borrower or the
Company. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Borrower, whether through ownership of voting
securities, by contract or otherwise.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent” has a corresponding meaning.
          “Intellectual Property”: all rights, priorities and privileges
relating to intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
          “Intellectual Property Security Agreement”: as defined in the Borrower
Security Agreement and the Company Guarantee and Security Agreement.
          “Interest Payment Date”: as to any Loan, (a) each Quarterly Date to
occur while such Loan is outstanding and the final maturity date of such Loan
and (b) the date of any repayment or prepayment made in respect thereof.
          “Interest Period”: With respect to each Loan, the period commencing on
the date of the making of or conversion to such Loan and ending on the next
occurring Quarterly Date and, thereafter, each period from one Quarterly Date to
the next Quarterly Date, provided that, in each case:

-11-



--------------------------------------------------------------------------------



 



          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is not a numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of a calendar month; and
          (c) any Interest Period that would otherwise end after the maturity
date for a Loan shall end on the maturity date for such Loan.
          “Issuing Lender”: Wells Fargo, in its capacity as issuer of any Letter
of Credit.
          “L/C Commitment”: $5,000,000.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: all of the Lenders other than the Issuing Lender.
          “Lease/Purchase Documents”: the Asset Purchase Agreement, the Master
Lease, the Supplemental Agreement, the Put Option Letter, the Call Option
Letter, the Tax Matters Agreement, the Company Guarantee and Security Agreement,
the Company Leasehold Mortgage (when and if executed) and each other document,
instrument or certificate delivered by Holdings and its Subsidiaries in
connection with any of the foregoing.
          “Lease/Purchase Transactions”: the transactions contemplated by the
Lease/Purchase Documents.
          “Leasehold Mortgage Assignment”: the leasehold mortgage assignment to
be executed and delivered by the Borrower, if required under Section 21(j) of
the Master Lease, and relating to the Company Leasehold Mortgage, in form and
substance reasonably satisfactory to the Administrative Agent.
          “Leasehold Security Document”: a landlord consent and waiver (and, if
the applicable member of the Restricted Group holds its leasehold interest in
the relevant real property pursuant to a recorded instrument (in complete or
memorandum form), a leasehold assignment or leasehold mortgage), as may be
required by the Administrative Agent or the Required Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

-12-



--------------------------------------------------------------------------------



 



          “Liens to be Terminated”: as defined in Section 4.25(b).
          “Loan Documents”: this Agreement, the Security Documents, the Notes
and each other document, agreement, instrument or certificate delivered by any
Loan Party in connection herewith or therewith.
          “Loans” or “Revolving Loans”: as defined in Section 2.1(a).
          “Loan Parties”: each member of the Restricted Group or Affiliate
thereof that is a party to a Loan Document.
          “Major Decision”: any decision of or on behalf of the Borrower to:
(i) engage in any business or activity other than as set forth in this
Agreement; (ii) voluntarily dissolve or liquidate, in whole or in part;
(iii) consolidate or merge with or into any other Person; (iv) convey or
transfer its properties and assets to any other Person prior to the indefeasible
payment in full of all Obligations, except as expressly permitted hereunder;
(v) terminate any of the Lease/Purchase Documents or amend any of the same in a
way adverse to the Administrative Agent and the Lenders; or (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect, including, but not limited to, the
federal Bankruptcy Code, or seek the appointment of a trustee, receiver,
liquidator, custodian, examiner or other similar official of it or any
substantial part of its property, or consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or make a general assignment for the
benefit of creditors, or fail generally to pay its debts as they become due, or
take any action to authorize any of the foregoing.
          “Master Lease”: the Lease and License Financing and Purchase Option
Agreement dated on or about the date hereof between the Borrower and the
Company, substantially in the form of Exhibit 1(b).
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Borrower or of the Company and its Subsidiaries taken as a whole, (b) the
validity or enforceability of the material terms of this Agreement or any of the
other Transaction Documents, (c) the material rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (d) the ability
of Holdings, the Company, any of their Subsidiaries or the Borrower to fulfill
their material obligations hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Mortgage”: as defined in Section 6.10.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of

-13-



--------------------------------------------------------------------------------



 



attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document or Company
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
          “New Lender”: as defined in Section 2.1(c).
          “New Store”: any Store not previously in existence at a location,
provided that a relocation of any Store within the same building, strip mall or
retail mall shall not be considered a New Store. Notwithstanding the foregoing
provision, the definition of New Store shall at all times be consistent with the
Company’s reporting of the opening of new Stores in all financial statements and
reports that any member of the Restricted Group makes to, or files with, the SEC
or provides to the holders of any class of its debt securities or public equity
securities.
          “New Store Commitment”: an enforceable obligation of the Company or
any of its Subsidiaries to lease, acquire, develop or open a New Store.
          “Non-Excluded Taxes”: as defined in Section 2.14(a ).
          “Non-U.S. Lender”: as defined in Section 2.14(d).
          “Notes”: any promissory notes evidencing Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, (i) this Agreement, any other Loan Document, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith, and
(ii) any obligations and liabilities of the Borrower or any other member of the
Restricted Group to Wells Fargo or any of its affiliates relating to Bank
Products; in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto).
          “Original Credit Facilities”: collectively, (a) the credit facility
established pursuant to the Credit Agreement, dated as of April 25, 2001, among
the Borrower, Fleet National Bank, as Administrative Agent, and the Lenders
party thereto, together with the Working Capital Facility and the Caribou
Lease/Purchase Documents (each as defined therein), and (b) the credit facility
established pursuant to the Credit Agreement, dated as of June 29, 2004, among
the Borrower, Bank of America, N.A., as successor-by merger to Fleet National
Bank, as Administrative Agent, and the Lenders party thereto, together with
Lease/Purchase Documents (as defined therein).

-14-



--------------------------------------------------------------------------------



 



          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: as defined in the Master Lease.
          “Permitted Liens”:
          (a) Liens in favor of the Administrative Agent or any Lender under the
Loan Documents and Liens in favor of the Borrower under the Lease/Purchase
Documents (collaterally assigned to the Administrative Agent under the Loan
Documents);
          (b) with respect to the Company and its Subsidiaries, Liens for taxes,
fees, assessments and other governmental charges to the extent that payment of
the same may be postponed or is not required in accordance with the provisions
of the Lease/Purchase Documents;
          (c) with respect to the Company and its Subsidiaries, landlord’s and
lessors’ Liens in respect of rent not in default or liens in respect of pledges
or deposits under worker’s compensation, unemployment insurance, social security
laws, or similar legislation (other than ERISA) or in connection with appeal and
similar bonds incidental to litigation; mechanics’, laborers’ and materialmen’s
and similar Liens, if the obligations secured by such Liens are not then
delinquent or are released by appropriate statutory release bonds; Liens
securing the performance of bids, tenders, contracts (other than for the payment
of money); and statutory obligations incidental to the conduct of its business
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;
          (d) with respect to the Company and its Subsidiaries, judgment Liens
that shall not have been in existence for a period of longer than 30 days after
the creation thereof or, if a stay of execution shall have been obtained, for a
period longer than 30 days after the expiration of such stay;
          (e) with respect to the Company and its Subsidiaries, Liens in respect
of Capital Lease Obligations and purchase money obligations incurred within
90 days of purchase which in the aggregate do not secure Indebtedness in excess
of $1,000,000 (of which not more than $500,000 may consist of existing capital
leases) for new tangible personal property other than inventory used in their
business, provided that any such Liens shall not extend to property and assets
not financed by such capital Lease or purchase money obligation and shall not
secure Indebtedness greater than the lesser of the cost or fair market value of
such tangible personal property so acquired;
          (f) with respect to the Company and its Subsidiaries, easements,
rights of way, restrictions and other similar Liens relating to real property
and not interfering in a material way with the ordinary conduct of their
business or the value of such real property;
          (g) with respect to the Company and its Subsidiaries, Liens of
assignments, subleases, licenses, sublicenses or other transfers of the
Company’s and its Subsidiaries’ rights or assets, in each case to the extent
permitted pursuant to Section 13 of the Master Lease; and

-15-



--------------------------------------------------------------------------------



 



          (h) with respect to the Company and its Subsidiaries, Liens in favor
of Wells Fargo in the nature of cash collateral securing letters of credit to
the extent permitted to Section 22(a)(vi) of the Master Lease.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower, the Company or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Stock”: the Capital Stock (i) pledged by the Securities
Pledgor to the Administrative Agent for the benefit of the Lenders pursuant to
the Securities Pledge Agreement and (ii) pledged to the Borrower pursuant to the
Company Security Documents and collaterally assigned to the Administrative Agent
for the benefit of the Lenders pursuant to the Security Documents, as the case
may be.
          “Pre-Opening Expenses”: expenses incurred by any member of the
Restricted Group prior to the opening to the general public of a Store for
business, determined in accordance with GAAP.
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.17(a).
          “Put Option Letter”: the Put Option Letter issued by the Company to
the Borrower dated on or about the date hereof, substantially in the form of
Exhibit 1(d).
          “Quarterly Dates”: the dates set forth on Schedule 1.1C and the last
day of each fiscal quarter of the Company thereafter.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any member of the Restricted Group, or any receipt by any member of
the Restricted Group of any amount as a refund of any Tax or Other Tax.
          “Reference Lender”: Wells Fargo.
          “Reference Period”: each period of four consecutive fiscal quarters of
the Company ending on each Quarterly Date on or after the Closing Date.
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U (12 CFR Part 221) of the Board as in
effect from time to time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

-16-



--------------------------------------------------------------------------------



 



          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any member of the Restricted
Group in connection therewith that are not applied to prepay the Loans or reduce
the Revolving Commitments pursuant to Section 2.6(a) as a result of the delivery
of a Reinvestment Notice.
          “Reinvestment Event”: any Recovery Event in respect of which the
Company has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Company (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Recovery Event to
acquire or repair assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Company’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 270 days after such Reinvestment
Event and (b) the date on which the Company shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the Company’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: Lenders holding in the aggregate at least 51% of
the Revolving Commitments at such time (or if such Revolving Commitments have
been terminated, 51% of the Revolving Extensions of Credit).
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Company, but in any event, with respect to
financial matters, the chief financial officer of the Company.
          “Restricted Group”: the Company, each of its Subsidiaries, Holdings
and the Borrower, each of which is referred to as a “member” of the Restricted
Group.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or Additional Lender
Supplement pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to

-17-



--------------------------------------------------------------------------------



 



the terms hereof. The amount of the Total Revolving Commitments as of the
Closing Date is $15,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Loans held
by such Lender then outstanding and (b) such Lender’s Revolving Percentage of
the L/C Obligations then outstanding.
          “Revolving Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.
          “Revolving Termination Date”: February 19, 2013.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Securities Pledge Agreement”: the Securities Pledge Agreement to be
executed and delivered by the Securities Pledgor as of the Closing Date,
substantially in the form of Exhibit C.
          “Securities Pledgor”: GSS Holdings, Inc., a Delaware corporation.
          “Security Documents”: the Borrower Security Agreement, each Leasehold
Security Document, the Leasehold Mortgage Assignment, each assignment of any
Mortgage, the Securities Pledge Agreement, the Collateral Assignment and all
other security documents from time to time delivered to the Administrative Agent
to secure the obligations and liabilities of any Loan Party under any Loan
Document or any Person under any Lease/Purchase Document.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives

-18-



--------------------------------------------------------------------------------



 



rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in any organizational document
of Holdings or any agreement relating to the Capital Stock of Holdings or the
Company.
          “Specified Foreign Jurisdiction”: any country other than the United
States in which the Company’s annual revenues or profits (excluding revenues and
profits derived from franchising and similar licensing agreements or mail-order
business) exceed $500,000.
          “Store”: any store, kiosk, or other retail unit, including without
limitation, any New Store, which is owned or controlled directly or indirectly
by the Company or any of its Subsidiaries.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company. As of the date of this
Agreement, Caribou MSP Airport, a Minnesota joint venture, is not a Subsidiary
of the Company or Holdings. Notwithstanding anything to the contrary in this
Agreement, Caribou Coffee Charitable Foundation, a Minnesota not-for-profit
corporation, shall not be deemed a Subsidiary of the Company so long as it
retains its not-for-profit status and is not consolidated on the Company’s
financial statements.
          “Subsidiary Guarantor”: each Domestic Subsidiary of the Borrower.
          “Supplemental Agreement”: the Supplemental Agreement between the
Borrower and the Company dated on or about the date hereof, substantially in the
form of Exhibit 1(c).
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
          “Tax”: as defined in Section 2.14.
          “Tax Matters Agreement”: the Tax Matters Agreement between the
Borrower and the Company dated on or about the date hereof, substantially in the
form of Exhibit 1(f).
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Transaction Documents”: the Loan Documents and the Lease/Purchase
Documents.

-19-



--------------------------------------------------------------------------------



 



          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Wells Fargo”: Wells Fargo Bank, N.A., or any successor acting as
Administrative Agent.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Company.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any member of the Restricted Group not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time and
(vi) references to the “knowledge” of any Loan Party shall refer to the actual
knowledge of the senior management personnel of such Loan Party.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (the “Loans”
or the “Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by

-20-



--------------------------------------------------------------------------------



 



borrowing, prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Loans shall be Eurodollar
Loans unless, pursuant to the terms hereof, the Loans are required to be Base
Rate Loans.
          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
          (c) The Borrower may, at its sole expense and effort and with the
consent of the Administrative Agent, on one occasion only, request: (i) one or
more Lenders to increase (in the sole and absolute discretion of each such
Lender) the amount of their respective Revolving Commitments or (ii) another
lending institution reasonably acceptable to the Administrative Agent (each, a
“New Lender”) to become a Lender and extend a Revolving Commitment hereunder
(each such Lender and any New Lender being herein referred to as a “Proposed
Lender”). To request an increase pursuant to this Section 2.1(c), the Borrower
shall submit to the Administrative Agent a request (an “Additional Commitment
Request”), in form and substance reasonably satisfactory to the Administrative
Agent, signed by the Borrower, which shall be irrevocable and shall specify, as
the case may be: (x) each such Proposed Lender and the amount of the proposed
increase in its Revolving Commitment or (y) the identity of, and proposed
Revolving Commitment for any New Lender. At the request of the Administrative
Agent, the Borrower shall cause any New Lender to complete and deliver to the
Administrative Agent an administrative questionnaire in the Administrative
Agent’s form. Promptly following receipt of any Additional Commitment Request,
the Administrative Agent shall advise each Lender of the details thereof. Upon
the approval of the terms of the Additional Commitment Request by the
Administrative Agent, (A) each such Proposed Lender which shall then be an
existing Lender shall have its Revolving Commitment increased by the amount set
forth in such request, or (B) the New Lender shall be and become a Lender
hereunder having a Revolving Commitment equal to the amount set forth therefor
in such request, provided that in each such case: (1) immediately before and
after giving effect thereto, no Default or Event of Default shall or would
exist, (2) each such Proposed Lender shall have executed and delivered to the
Administrative Agent a supplement to this Agreement providing for its increased
Revolving Commitment or its Revolving Commitment, as applicable, in form
satisfactory to the Administrative Agent (an “Additional Lender Supplement”),
(3) only one New Lender, with a Revolving Commitment of up to and including
$10,000,000, may become a Lender under this subsection (c), (4) the maximum
aggregate amount of increased or new Revolving Commitments that may be effected
pursuant to this subsection (c) shall be $10,000,000, (5) no such request may be
submitted or effected after any optional reduction of the Revolving Commitments
pursuant to Section 2.4 and (6) it shall be a condition precedent to the
effectiveness of any increased or new Revolving Commitment that the
Lease/Purchase Documents shall have been amended or modified in a manner
reasonably satisfactory to the Administrative Agent.
          (d) Simultaneously with any increase in the aggregate amount of the
Revolving Commitments under subsection (c) above, each Proposed Lender then
becoming a Lender or increasing its Revolving Commitment hereunder (each, an
“Incremental Lender”) shall, to the extent necessary, purchase from each other
Lender, and each other Lender shall sell to each Incremental Lender, in each
case at par and without representation, warranty, or recourse (in accordance
with and subject to the restrictions contained in Section 10.6), such principal
amount of the Revolving Extensions of Credit of such other Lender, together with
all accrued and unpaid interest thereon, as will result, after giving effect to
such transaction, in each Lender’s percentage of Revolving Extensions of Credit
outstanding being equal to such Lender’s Revolving Percentage, provided that
each such assignor Lender shall have received (to the extent of the interests,
rights and obligations assigned) payment of the outstanding principal amount of
its Loans, accrued interest thereon, accrued fees, commissions and all other
amounts payable to it under the Loan Documents from the applicable assignee
Lenders (to the extent of such

-21-



--------------------------------------------------------------------------------



 



outstanding principal and accrued interest, fees and commissions) or the
Borrower (in the case of all other amounts).
          2.2 Procedure for Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
11:00 A.M., Boston time, three Business Days prior to the requested Borrowing
Date), specifying (a) the amount of each borrowing and (b) the requested
Borrowing Date. Each borrowing under the Revolving Commitments shall be in an
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if the aggregate Available Revolving Commitments are less, such lesser
amount). Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Revolving Lender will make
the amount of its pro rata share (in accordance with their respective Revolving
Percentages) of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, Boston time,
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
          2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Percentage, a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the amount of the Total Revolving Commitments in effect
(regardless of usage) on the due date of each such payment, payable monthly in
advance on the first Business Day of each calendar month, commencing on the
first such date to occur after the date hereof.
          (b) The Borrower agrees to pay to the Administrative Agent and the
Arranger (and hereby assumes the obligation to pay) the fees in the amounts and
on the dates set forth in that certain fee letter dated on or about the date
hereof.
          2.4 Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
          2.5 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., Boston time, three Business Days prior thereto, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.15.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender thereof. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid. Partial

-22-



--------------------------------------------------------------------------------



 



prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple thereof.
          2.6 Mandatory Prepayments and Commitment Reductions. (a) On any date
on which (i) the outstanding Revolving Extensions of Credit exceed the aggregate
Revolving Commitments, (ii) any member of the Restricted Group shall receive Net
Cash Proceeds from a Recovery Event, provided that five (5) Business Days shall
have elapsed without a Reinvestment Notice being delivered to the Administrative
Agent in respect thereof, (iii) any Indebtedness other than Indebtedness
permitted under Section 22(a) of the Master Lease shall be issued or incurred by
any member of the Restricted Group, or (iv) any member of the Restricted Group
shall receive Net Cash Proceeds from any Asset Sale, the Borrower will apply
100% of the amount of such excess in the case of clause (i), 50% of such Net
Cash Proceeds in the case of clause (ii), 100% of such Net Cash Proceeds in the
case of clause (iii), and 80% of such Net Cash Proceeds in the case of clause
(iv), to repay Loans and, to the extent of any such amount remaining after
repayment of all outstanding Loans (because of outstanding L/C Obligations),
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent. On
each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Loans, replacement of outstanding Letters
of Credit and collateralization of L/C Obligations as set forth in the first
sentence of this subsection (a).
          (b) Amounts to be applied in connection with Revolving Commitment
reductions made pursuant to subsection (c) below shall be applied to reduce
permanently the Revolving Commitments unless the Required Lenders waive the same
in accordance with Section 10.1. Any such reduction of the Revolving Commitments
shall be accompanied by prepayment of the Revolving Loans to the extent, if any,
that the Total Revolving Extensions of Credit exceed the amount of the Total
Revolving Commitments as so reduced, provided that if the aggregate principal
amount of Revolving Loans then outstanding is less than the amount of such
excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent.
          (c) The Revolving Commitments shall be reduced in the manner specified
in clause (b) above automatically and without further act by any Person on any
date on which the Reference Amount (as defined in the Master Lease) is reduced
pursuant to the definition thereof.
          (d) The application of any prepayment pursuant to this Section 2.6
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under this Section 2.6 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid and any amounts
due under Section 2.15.
          2.7 Continuation of Loans. Each Loan shall automatically be continued
as a Eurodollar Loan upon the expiration of the then current Interest Period
with respect thereto having an Interest Period of the same length as the then
current Interest Period in accordance with the applicable provisions of the
definition of the term “Interest Period” set forth in Section 1.1, provided that
no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing (with any such Loan to be converted into a Base Rate
Loan at the expiration of the applicable Interest Period), and provided,
further, that if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to Loans having an Interest
Period of one month.

-23-



--------------------------------------------------------------------------------



 



          2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings shall be in such amounts that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $250,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
          2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
          (c) If any Event of Default shall have occurred and be continuing, all
outstanding Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to the rate then applicable to Eurodollar Loans plus 2% (or, if
an Event of Default under Section 8(a) shall then be continuing, 3%) during the
continuance of such Event of Default (both before and after judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.10 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Administrative Agent shall promptly notify the Borrower
and the relevant Lenders of each determination of any interest rate hereunder
and the effective date thereof. Any change in the interest rate on a Loan
resulting from a change in the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the first day of the Interest Period
next succeeding the day on which such change becomes effective. The Borrower
also agrees to pay to the Lenders on the last day of such next occurring
Interest Period an amount, calculated by the Administrative Agent, intended to
compensate such Lender for such change in the Eurocurrency Reserve Requirements
for the period from the effective date thereof to the beginning of such next
occurring Interest Period (and may include the cost of deferring payment of such
amount by the Borrower until the last day of such next occurring Interest
Period). The Administrative Agent shall provide the Borrower with a statement of
its calculation of such increased cost, reduction in income or additional
expense and of its increased Applicable Margin, which statement shall be prima
facie evidence of the correctness of such calculation, absent manifest error.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
          2.11 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
          (b) the Administrative Agent or any Lender shall have determined in
good faith (which determination shall be binding and conclusive) that:

-24-



--------------------------------------------------------------------------------



 



          (i) the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lender
of making or maintaining its Loans during such Interest Period, or
          (ii) the making or continuation of a Eurodollar Loan has been made
impracticable or unlawful by (1) the occurrence of a contingency that materially
and adversely affects the London interbank market for U.S. dollar deposits or
(2) compliance by the Administrative Agent or any Lender in good faith with any
applicable law or governmental regulation, guideline or order or interpretation
or change thereof by any Governmental Authority charged with the interpretation
or administration thereof or with any request or directive of any such
Governmental Authority (whether or not having the force of law);
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans under the relevant Facility requested to be made
on the first day of such Interest Period shall be made as Base Rate Loans and
(y) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period (or on such
earlier date as may be necessary in order to comply with applicable Requirements
of Law), to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such.
          2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Revolving Percentages of the Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Boston time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension. The Borrower hereby irrevocably authorizes the Administrative
Agent to debit any of Borrower’s accounts held with the Reference Bank (any of
the foregoing, a “Borrower Account”), or if the funds therein are insufficient,
to advance to a Borrower Account as a Revolving Loan that is a Base Rate Loan
and simultaneously debit such Borrower Account, a sum sufficient to pay when due
all scheduled payments of principal and all interest accrued on the Obligations
and to pay when due all costs, fees and expenses at any time owed by the
Borrower to the Administrative Agent, the Lenders and/or the Issuing Lender.

-25-



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover or
demand such amount with interest thereon at the rate per annum applicable to
Base Rate Loans from the Borrower. Nothing herein shall be deemed to limit the
rights of the Borrower against the defaulting Lender.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
          (i) shall subject the Administrative Agent or any Lender to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to the Administrative Agent or such Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.14 and changes in the rate
of tax on the overall net income of any Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of the
Administrative Agent or such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

-26-



--------------------------------------------------------------------------------



 



          (iii) shall impose on the Administrative Agent or such Lender any
other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, such Lender shall promptly notify the Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled. Commencing with the next occurring Interest Period, the
affected Lender may increase the Applicable Margin on the Loan or Loans or other
Obligations of such Lender by an amount necessary to compensate such Lender for
the amount of such increase in cost, reduction in income or additional expense.
Such increased Applicable Margin shall apply for so long as such increased cost,
reduction in income or additional expense is incurred by such Lender, and such
Lender agrees to notify the Borrower when such increased cost, reduction income
or additional expense is no longer applicable. The Borrower also agrees to pay
on the last day of such next occurring Interest Period an amount, calculated by
such Lender, intended to compensate such Lender for such increased cost,
reduction in income or additional expense for the period from the date of the
initial incurrence of such cost, reduction or expense by such Lender to the
beginning of such next occurring Interest Period (and may include the cost of
deferring payment of such amount by the Borrower until the last day of such next
occurring Interest Period). Such Lender shall provide the Borrower with a
statement of its calculation of such increased cost, reduction in income or
additional expense and of its increased Applicable Margin, which statement shall
be prima facie evidence of the correctness of such calculation, absent manifest
error.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written notice thereof, commencing with the next occurring Interest
Period, the affected Lender may increase the Applicable Margin on the Loan or
Loans and other Obligations of such Lender by an amount necessary to compensate
such Lender for the amount of reduction of return on capital. Such increased
Applicable Margin shall apply for so long as such reduction in return on capital
is incurred by such Lender, and such Lender agrees to notify the Borrower when
such reduction in return on capital is no longer applicable. The Borrower also
agrees to pay on the last day of such next occurring Interest Period an amount,
calculated by such Lender, intended to compensate such Lender for such reduction
in return on capital for the period from the date of the initial occurrence of
such reduction in return on capital by such Lender to the beginning of such next
occurring Interest Period (and may include the cost of deferring payment of such
amount by the Borrower until the last day of such next occurring Interest
Period). Such Lender shall provide the Borrower with a statement of its
calculation of such reduction in return on capital and of its increased
Applicable Margin, which statement shall be prima facie evidence of the
correctness of such calculation, absent manifest error.
          (c) The obligations of the Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.14 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or

-27-



--------------------------------------------------------------------------------



 



hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority (any of the foregoing, a “Tax”), excluding net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered to the Borrower and the Administrative Agent by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this

-28-



--------------------------------------------------------------------------------



 



paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.15 Payments Before End of Interest Period. If the Borrower for any
reason makes any payment or prepayment of principal with respect to any
Eurodollar Loan on any day other than the last day of the applicable Interest
Period, or fails to borrow, continue or convert to a Eurodollar Loan after
giving a Loan request, or if any Eurodollar Loan is accelerated pursuant to
Section 8, the Borrower shall pay to the Administrative Agent for the account of
the Lenders a makewhole payment pursuant to the following formula:

-29-



--------------------------------------------------------------------------------



 



             
 
    L =     (R — T) x P x D
 
                     360  
 
    L =     amount payable to the Administrative Agent for the account of the
Lenders  
 
    R =     interest rate on such Loan (excluding the Applicable Margin)  
 
    T =     effective interest rate per annum at which any readily marketable
bond or other obligation of the United States, selected at the Administrative
Agent’s sole discretion, maturing on or near the last day of the then applicable
Interest Period and in approximately the same amount as such Loan can be
purchased by the Lenders on the day of such payment of principal or failure to
borrow, continue or convert  
 
    P =     the amount of principal prepaid or the amount of the requested Loan
 
 
    D =     the number of days remaining in the Interest Period as of the date
of such payment or the number of days of the requested Interest Period

The Borrower shall pay such amount on the last day of the next occurring
Interest Period, unless the Borrower is prepaying the Loans, in which case such
amount shall be paid on the date of such prepayment. The Administrative Agent
shall, on or prior to the first date of such next occurring Interest Period or
such date of prepayment, as applicable, present to the Borrower a statement
setting forth the Administrative Agent’s calculation of such amount pursuant
hereto, which statement shall be deemed true and correct absent manifest error.
          2.16 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). Each Letter of Credit shall be issued to
support obligations of Company incurred in the ordinary course of its business.
It shall be a condition precedent to the obligation of the Issuing Lender to

-30-



--------------------------------------------------------------------------------



 



issue each Letter of Credit that the Lease/Purchase Documents shall have been
amended, if necessary, to (i) provide a method for the Company to utilize such
Letter of Credit,(ii) ensure that the Borrower will remain in compliance with
Section 7.1(d, and (iii) make such other changes (including, without limitation,
to provide for the funding of cash collateral upon the occurrence of an Event of
Default as and when required by Section 8 hereof), in each case in a manner
acceptable to the Administrative Agent.
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
          3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each issued and outstanding Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein

-31-



--------------------------------------------------------------------------------



 



an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, Boston time, on (i) the Business Day that
the Borrower receives notice of such draft, if such notice is received on such
day prior to 10:00 A.M., Boston time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in
(x) Section 2.9(b), until the Business Day next succeeding the date of the
relevant notice, and (y) thereafter, Section 2.9(c).
          3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be

-32-



--------------------------------------------------------------------------------



 



liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender (and has caused the Company to represent and warrant to the
Borrower) that:
          4.1 Financial Condition. The audited consolidated balance sheets of
the Borrower, the Company and its Subsidiaries as at December 28, 2008, and the
related consolidated statements of income and cash flows for the fiscal year
ended on such date, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, present fairly the consolidated financial condition of the
Borrower, the Company and its Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the fiscal year
then ended. The unaudited consolidated balance sheet of the Borrower, the
Company and its Subsidiaries as at January 3, 2010, and the related unaudited
consolidated statements of income and cash flows for the twelve-month period
ended on such date, present fairly the consolidated financial condition of the
Borrower, the Company and its Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the twelve-month
period then ended (subject to normal year-end audit adjustments). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No member of the Restricted Group has any material
Guarantee Obligations, contingent liabilities or liabilities for taxes, or any
long-term leases (other than pursuant to the Lease/Purchase Documents) or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 28, 2008 to and
including the date hereof there has been no Disposition by any member of the
Restricted Group of any material part of its business or property. No
subordinated Indebtedness of any member of the Restricted Group is outstanding
as of the date hereof.

-33-



--------------------------------------------------------------------------------



 



          4.2 No Change. Since December 28, 2008, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Existence; Compliance with Law. Each member of the Restricted
Group (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each member of the
Restricted Group has the power and authority, and the legal right, to execute,
deliver and perform the Transaction Documents to which it is a party, to enter
into amendments to the Lease/Purchase Documents as and when contemplated hereby
and, in the case of the Borrower, to obtain extensions of credit hereunder. Each
member of the Restricted Group has taken all necessary organizational action to
authorize the execution, delivery and performance of the Transaction Documents
to which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Lease/Purchase Transactions and the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Transaction Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 4.19. Each
Transaction Document has been duly executed and delivered on behalf of each
member of the Restricted Group party thereto. This Agreement constitutes, and
each other Transaction Document upon execution will constitute, a legal, valid
and binding obligation of each member of the Restricted Group party thereto,
enforceable against each such member in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Transaction Documents, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate in any material respect any Requirement of Law or any Contractual
Obligation of any member of the Restricted Group and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
and the Company Security Documents). There are no Requirements of Law or
Contractual Obligations applicable to any member of the Restricted Group that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Loan Parties, threatened by or against any member of the Restricted Group
or against any of their respective properties or revenues (a) with respect to
any of the Transaction Documents or any of the transactions contemplated hereby
or thereby, or (b) that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

-34-



--------------------------------------------------------------------------------



 



          4.7 No Default. No member of the Restricted Group is in default under
or with respect to any of its Contractual Obligations in any respect that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. Each member of the Restricted Group
has title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, and none of such property is subject to any Lien except for Permitted
Liens.
          4.9 Intellectual Property. Except as otherwise described on
Schedule 4.9, (a) the Borrower owns all service marks used by the Company or any
of its Subsidiaries in their business and (b) each member of the Restricted
Group owns, or is licensed to use, all other Intellectual Property necessary for
the conduct of its business as currently conducted. Except as otherwise
described on Schedule 4.9, no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does any Loan
Party have knowledge of any valid basis for any such claim. The use of
Intellectual Property by each member of the Restricted Group does not infringe
on the rights of any Person except for instances which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as provided in Schedule 4.9, no interest in any of the Intellectual
Property has been licensed by any member of the Restricted Group to any other
Person (except for licenses among the Company and its Subsidiaries, licenses
permitted pursuant to Section 13 of the Master Lease, and the Borrower’s license
thereof to the Company under the Lease/Purchase Documents and the Borrower’s
collateral assignment thereof to the Administrative Agent).
          4.10 Taxes. Each member of the Restricted Group has filed or caused to
be filed all Federal, state and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
member of the Restricted Group); no tax Lien has been filed, and, to the
knowledge of the Loan Parties, no claim is being asserted, with respect to any
such tax, fee or other charge. No member of the Restricted Group has executed
any waiver having the effect of extending any applicable statute of limitations
in respect of tax liabilities.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulations T, U or X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.12 Labor Matters. (a) There are no collective bargaining agreements
or other labor contracts covering any member of the Restricted Group; (b) to the
knowledge of the Loan Parties, no union or other labor organization is seeking
to organize, or to be recognized as bargaining representative for, a bargaining
unit of employees of any member of the Restricted Group; (c) there is no
material labor dispute pending or threatened against or affecting any member of
the Restricted Group; (d) there has not been, during the five year period prior
to the date hereof, any material labor dispute against or affecting

-35-



--------------------------------------------------------------------------------



 



any member of the Restricted Group, other than employee grievances arising in
the ordinary course of business which are not, in the aggregate, material; and
(e) each of the members of the Restricted Group has complied in all material
respects with (or corrected in full any prior noncompliance) and is in material
compliance with the provisions of the Fair Labor Standards Act of 1938, as
amended, and regulations thereunder.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower, the Company nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower, the Company nor
any Commonly Controlled Entity would become subject to any material liability
under ERISA if the Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No such Multiemployer Plan is in Reorganization or Insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15 Subsidiaries; Capital Stock. Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date:
          (a) (i) Holdings has only the Subsidiaries set forth on, and the
authorized, issued and outstanding Capital Stock of each of Holdings, the
Company and its Subsidiaries and the Borrower is as set forth on, Schedule 4.15,
(ii) the Capital Stock of each of Holdings, the Company and each of its
Subsidiaries and the Borrower are duly authorized, validly issued, fully paid
and nonassessable, and (iii) the Capital Stock of each of Holdings, each
Subsidiary of the Company, and of the Borrower are owned beneficially and of
record by the Persons set forth on Schedule 4.15, free and clear of all Liens.
The Borrower has no Subsidiaries.
          (b) Except as set forth on Schedule 4.15, no member of the Restricted
Group has issued any securities convertible into, or options or warrants for,
any common or preferred equity securities thereof and there are no agreements,
voting trusts or understandings binding upon any member of the Restricted Group
with respect to the voting securities of any member of the Restricted Group or
affecting in any manner the sale, pledge, assignment or other disposition
thereof, including any right of first refusal, option, redemption, call or other
right with respect thereto, whether similar or dissimilar to any of the
foregoing.
          4.16 Use of Proceeds. The proceeds of the Loans on the Closing Date
shall be used to refinance the Indebtedness to be Paid and to pay related fees
and expenses. The proceeds of the Loans made after the Closing Date, and the
Letters of Credit, shall be used for working capital and other general

-36-



--------------------------------------------------------------------------------



 



corporate purposes, including purchasing assets from the Company and its
Subsidiaries under the Asset Purchase Agreement, in the case of Loans, or to
purchase goods used by, or secure the obligations of, the Company and its
Subsidiaries, in the case of the Letters of Credit.
          4.17 Environmental Matters. Except as disclosed on Schedule 4.17 and
as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:
          (a) the facilities and properties owned, leased or operated by any
member of the Restricted Group (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
          (b) no member of the Restricted Group has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any member of
the Restricted Group (the “Business”), nor does any Loan Party have knowledge or
reason to believe that any such notice will be received or is being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any member of the Restricted Group is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any member of the Restricted Group in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
          (g) no member of the Restricted Group has assumed any liability of any
other Person under Environmental Laws.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent, the Arranger or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contains any untrue statement of a material fact or omits any
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial

-37-



--------------------------------------------------------------------------------



 



information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Company to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the date hereof, the representations and warranties
contained in the Lease/Purchase Documentation are true and correct in all
material respects. No Loan Party has knowledge of any fact that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
          4.19 Security Documents; Real Property. (a) Each Security Document is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Security Documents (including Pledged Stock pledged to the
Borrower under the Company Security Documents and collaterally assigned by the
Borrower to the Administrative Agent for the benefit of the Lenders pursuant to
the Security Documents), when stock certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Security Documents (including other Collateral
pledged to the Borrower under the Company Security Documents and collaterally
assigned by the Borrower to the Administrative Agent for the benefit of the
Lenders pursuant to the Security Documents), when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), each Security Document shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the applicable Security Document), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Permitted Liens). Holdings has registered
the Administrative Agent’s security interest in its Capital Stock in the Company
in its registry of mortgages and charges.
          (b) Each Company Security Document is effective to create in favor of
the Borrower a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Company Security Documents, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Company Security Documents,
when financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), each
Company Security Document shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the applicable Security Document), in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Permitted Liens).
          (c) Schedule 1.1B lists, as of the Closing Date, each parcel of owned
real property and each leasehold interest in real property held by the Borrower
or by the Company or any of its Subsidiaries.
          4.20 Solvency. Each Loan Party is, and after giving effect to this
Agreement and the other Transaction Documents, and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be and will continue to be, Solvent.
          4.21 Intentionally Omitted.

-38-



--------------------------------------------------------------------------------



 



          4.22 Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
          4.23 Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Lease/Purchase
Documents, including any amendments, supplements or modifications with respect
to any of the foregoing. There are no agreements or documents relating to the
subject matter of the Lease/Purchase Documents other than the Lease/Purchase
Documents.
          4.24 Stores; Material Agreements. Schedule 4.24 accurately and
completely lists all Stores owned or operated by the Company or any of its
Subsidiaries (with the owner and operator and address of each Store listed
thereon) and all material agreements (including all real estate leases) to which
any member of the Restricted Group is a party. Each of the material agreements
listed on Schedule 4.24 is in full force and effect and constitutes the legally
valid and binding obligation of the Company or its Subsidiary, as the case may
be, identified thereon as being a party to such agreement and, to the knowledge
of the Loan Parties, the other parties thereto, enforceable against each of them
in accordance with its respective terms. No member of the Restricted Group is in
violation under any material agreements, where such violations in the aggregate
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Loan Parties, except as disclosed in Schedule 4.24, third parties to any
material agreements are not in material violation thereof to the extent that
such violations in the aggregate could reasonably be expected to have a Material
Adverse Effect.
          4.25 Indebtedness Outstanding.
          (a) Set forth on Schedule 4.25(a) hereto is a list and description of
all Indebtedness of any member of the Restricted Group that will be repaid,
defeased, transferred or otherwise terminated on or prior to the closing
hereunder (the “Indebtedness to Be Paid”).
          (b) Set forth on Schedule 4.25(b) hereto is a list and description of
all Liens of any member of the Restricted Group that will be repaid, defeased,
transferred or otherwise terminated on or prior to the closing hereunder (the
“Liens to be Terminated”).
          (c) Set forth on Schedule 4.25(c) hereto is a list and description of
all Liens of any member of the Restricted Group (other than the Liens of the
Loan Documents) that will be outstanding immediately after the closing
hereunder.
          4.26 Anti-Terrorism Laws.
          (a) No member of the Restricted Group and, to the knowledge of any of
the Loan Parties, no Affiliate of any member of the Restricted Group, is in
violation of any laws applicable to such member of the Restricted Group or such
Affiliate relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
          (b) No member of the Restricted Group and, to the knowledge of any of
the Loan Parties, no Affiliate of any member of the Restricted Group, is any of
the following:

-39-



--------------------------------------------------------------------------------



 



               (i) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
               (ii) a Person or entity owned or controlled by, or acting for or
on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
               (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or
               (v) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
any replacement website or other replacement official publication of such list.
          (c) No member of the Restricted Group and, to the knowledge of any
Loan Party, no Affiliate of any member of the Restricted Group, (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in clause (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
          (d) No Person is acting for any member of the Restricted Group or any
Affiliate of any thereof as a broker or other agent acting or benefitting in any
capacity in connection with the Loans.
          4.27 Special Purpose Entity.
          (a) Except as specifically permitted in this Agreement and in
connection with the Original Credit Facilities, the Borrower has not (i) entered
into any transaction of acquisition (except as provided in the Lease/Purchase
Documents), merger, consolidation or amalgamation, or taken any action to
liquidate, wind up or dissolve itself, nor has it suffered any liquidation or
dissolution, in whole or in part, or (ii) created any Subsidiaries, or acquired
by purchase or otherwise all or substantially all the business or assets (except
as provided in the Lease/Purchase Documents) of, or stock or other evidences of
beneficial ownership of, or made any investment in, any Person, or (iii) made
any material change in its present method of conducting business or (iv) amended
the terms of its organizational documents or taken any action that might cause
it to become insolvent;
          (b) the Borrower has not contemplated and is not contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws, or the liquidation of all or a major portion of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it;
          (c) the Borrower has not become obligated for, or otherwise held out
its credit or assets as being available to satisfy obligations of, any other
Person;
          (d) the Borrower was organized for the sole purpose of buying from and
leasing back assets to the Company; other than in connection with the Original
Credit Facilities, the Borrower has not

-40-



--------------------------------------------------------------------------------



 



during its existence, and will not, engage in any business unrelated to such
activities and will conduct and operate its business as presently conducted and
operated;
          (e) the Borrower will maintain an arm’s length relationship with the
sole shareholder or any Affiliate of the Borrower and the Borrower has not
entered into, and will not enter into, any contract or agreement with such
shareholder or any Affiliate of the Borrower, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arms-length basis with unrelated third parties;
          (f) the Borrower has not incurred, and will not incur, any
Indebtedness or material liabilities, secured or unsecured, direct or contingent
(including any Guarantee Obligation), other than under the Original Credit
Facilities (which, with respect to the Original Credit Facility described in
clause (a) of the definition thereof, has been discharged prior to the date
hereof, and with respect to the Original Credit Facility described in clause
(b) of the definition thereof, will be discharged at the closing hereunder) and
other than the Indebtedness permitted hereunder; the Borrower has not granted,
and will not grant, any Lien except for Liens under the Original Credit
Facilities (which, with respect to the Original Credit Facility described in
clause (a) of the definition thereof, has been discharged prior to the date
hereof, and with respect to the Original Credit Facility described in clause
(b) of the definition thereof, will be discharged at or substantially
contemporaneous with the closing hereunder) and except in favor of the
Administrative Agent;
          (g) except as specifically permitted in this Agreement or as provided
in the Lease/Purchase Documents, and except for activities pursuant to the
Original Credit Facilities, the Borrower has not made, nor will it make, any
loans or advances to any other Person (including any Affiliate) or buy or hold
evidence of any Indebtedness issued by any other Person (other than Investments
permitted hereunder). Except as specifically permitted in this Agreement and
except for activities pursuant to the Original Credit Facilities, the Borrower
has not and will not pledge its assets for the benefit of any other Person;
          (h) the Borrower has always been, is, and will be solvent and will pay
its debts and liabilities from its own assets as the same shall become due; the
Borrower has maintained, maintains and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;
          (i) the Borrower has maintained and will maintain its own separate
books and records and bank accounts, which are and will be, in each case
separate and apart from those of any other Person;
          (j) the Borrower has been, is and will be, and at all times will hold
itself out to the public as, a legal entity separate and distinct from any other
Person (including any Affiliate thereof), has maintained and utilized and shall
maintain and utilize separate stationery, invoices and checks bearing its own
name, has otherwise conducted and shall otherwise conduct its business and own
its assets in its own name, and has and shall correct any known misunderstanding
regarding its separate identity;
          (k) subject to the requirements of the Tax Matters Agreement (and, in
respect of matters prior to the closing hereunder, the respective tax matters
agreements entered into in connection with the Original Credit Facilities), the
Borrower has and will maintain separate financial statements showing its assets
and liabilities separate and apart from those of any other Person, not have its
assets listed on the financial statements of another, and will file its own tax
returns;

-41-



--------------------------------------------------------------------------------



 



          (l) the Borrower has not sought nor will it seek the dissolution or
winding up, in whole or in part, of the Borrower;
          (m) the Borrower has not commingled, and will not commingle, its funds
or other assets with those of any Affiliate or other Person;
          (n) the Borrower has not maintained, and will not maintain, its assets
in such a manner making it costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or any other Person
and, if requested by the Administrative Agent to do so after an Event of
Default, will cause its assets leased to any other Person to be identified
clearly thereon as owned by the Borrower;
          (o) the Borrower will not do any act which would make it impossible to
carry on the ordinary business of the Borrower;
          (p) the Borrower has not, and will not, file or consent to the filing
of a petition for bankruptcy, reorganization, assignment for the benefit of
creditors or similar proceeding under any federal or state bankruptcy,
insolvency, reorganization or other similar law with respect to the Borrower, or
seek or consent to the appointment of a receiver, liquidator, conservator,
assignee, trustee, sequestrator, custodian or any other similar official of
Borrower or a substantial part of the property of the Borrower, or admit in
writing the inability of Borrower to pay its debts generally as they become due,
or, except as expressly permitted under this Agreement, engage in transactions
with Affiliates, or take or induce any other entity to take any action in
furtherance of any of the foregoing actions, without the unanimous consent of
its board of directors;
          (q) the Borrower has observed and will observe all corporate
formalities;
          (r) the Borrower has not acquired, and will not acquire, the
obligations or securities of any of its partners, Affiliates, members or
shareholders, as applicable;
          (s) the Borrower has not paid, and shall not pay, for any overhead or
other expenses of any other Person;
          (t) the Borrower has complied at all times with each of the
representations and warranties contained in this Section;
          (u) the Borrower shall at all times have only Independent Directors,
whose vote shall be required in connection with all Major Decisions of the
Borrower; and
          (v) the Borrower’s Certificate of Incorporation conforms in all
material respects to the provisions of this Section 4.27.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
          (a) Credit Agreement; Loan Documents. The Administrative Agent shall
have received (i) this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each

-42-



--------------------------------------------------------------------------------



 



Person listed on Schedule 1.1A, (ii) the Borrower Security Agreement, executed
and delivered by the Borrower, (iii) the Collateral Assignment, executed and
delivered by the Borrower, (iv) the Securities Pledge Agreement, executed and
delivered by the Borrower and the Securities Pledgor, (v) each Intellectual
Property Security Agreement required to be executed and delivered by each Loan
Party that owns any Intellectual Property Collateral and (vi) each Leasehold
Security Document required by the Administrative Agent to be delivered on the
Closing Date.
          (b) Lease/Purchase Documents; Indebtedness to be Paid.
               (i) The Asset Purchase Agreement, the Master Lease, the
Supplemental Agreement, the Put Option Letter, the Call Option Letter, the Tax
Matters Agreement and the Company Guarantee and Security Agreement shall have
been executed and delivered by the parties thereto. The Administrative Agent
shall have received a true, correct and complete copy of each such document,
certified to the reasonable satisfaction of the Administrative Agent and
satisfactory to the Lenders in all respects.
               (ii) The Administrative Agent shall have received evidence
satisfactory to the Lenders that the Indebtedness to be Paid shall have been
paid in full and that any related credit, loan or similar agreements, together
with any related guarantees and other documentation, shall have been terminated,
and arrangements satisfactory to the Lenders shall have been made for the
termination of all Liens to be Terminated, including without limitation all
Liens granted in connection with the Indebtedness to be Paid.
          (c) Equity Arrangements. The Lenders shall be satisfied in all
respects with the terms of the Capital Stock of the Restricted Group.
          (d) Financial Statements. The Administrative Agent shall have received
(i) the financial statements referred to in Section 4.1, (ii) financial
statements for the twelve-month period ended December 28, 2009 demonstrating
that Consolidated EBITDA of the Company for such period shall have equaled at
least $20,000,000, and (iii) satisfactory projections for the Company and its
Subsidiaries through the 2013 fiscal year.
          (e) Approvals. All governmental and material third party approvals
necessary in connection with the Lease/Purchase Transactions, the continuing
operations of the members of the Restricted Group and the transactions
contemplated hereby shall have been obtained and be in full force and effect.
          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where each of the
Loan Parties are organized and where real property assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.
          (g) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
          (h) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party and of the Securities Pledgor, dated the Closing
Date, substantially in the form of Exhibit E, with appropriate

-43-



--------------------------------------------------------------------------------



 



insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation and the Securities Pledgor certified by the
relevant authority of the jurisdiction of organization of such Loan Party or the
Securities Pledgor, as applicable, and (ii) a long form good standing
certificate for each Loan Party and for the Securities Pledgor, in each case
from its jurisdiction of organization and each jurisdiction where it is required
to be qualified as a foreign Person.
          (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
               (i) legal opinions of Dorsey & Whitney LLP, substantially in the
form of Exhibit G ; and
               (ii) the legal opinion of such other special and local counsel as
may be required by the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
          (j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Security Documents and the Company
Security Documents, together with an undated stock power (in form and substance
reasonably acceptable to the Administrative Agent) for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Documents and the Company Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
          (k) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.
          (l) Solvency Certificate. The Administrative Agent shall have received
a satisfactory solvency certificate from the chief financial officer of each of
Holdings, the Borrower and the Company that shall document the solvency of the
Borrower, Holdings and the Company, respectively, and each of their respective
Subsidiaries after giving effect to the transactions contemplated hereby.
          (m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of the Security Documents and the
Company Security Documents.
          (n) Headquarters Lease. The Administrative Agent shall have received
(i) a certificate executed by the landlord as contemplated under Section 20.2 of
the Headquarters Lease, and (ii) a landlord consent executed by such landlord;
each in form and substance reasonably satisfactory to the Administrative Agent.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

-44-



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Transaction Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, including as to the absence of any material adverse
change.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (c) Lease/Purchase Documents. The Borrower shall have delivered to the
Administrative Agent a certificate issued by the Company under the
Lease/Purchase Documents, confirming that the representations and warranties of
the Company and its Subsidiaries under the Lease/Purchase Documents are true and
correct in all material respects, that no Event of Default exists thereunder,
that the Lease/Purchase Documents are in full force and effect, and that
amendments thereto have been executed and delivered, in form and substance
satisfactory to the Administrative Agent, which include provision for payments
due thereunder (including without limitation, a notice of offer and a bill of
sale establishing the requisite Acquisition Cost (as defined in the Master
Lease) in form and substance reasonably satisfactory to the Administrative
Agent) from the Company to the Borrower in amounts and on such dates sufficient
to cover in full principal, interest and other amounts due from the Borrower to
the Administrative Agent (after giving effect to the requested Credit Extension)
and the Lenders hereunder as and when due.
          (d) Other Documents. The Administrative Agent shall have received such
other supporting documents and certificates as it may reasonably request.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 and, on the Closing Date, Section 5.1 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall:
          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year, a copy of the audited consolidated balance sheet of the
Borrower, the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by Ernst &
Young or other independent certified public accountants of nationally recognized
standing;
          (b) as soon as available, but in any event not later than 45 days
after the end of each quarterly period of each fiscal year, the unaudited
consolidated balance sheet of the Borrower, the Company and its consolidated
Subsidiaries as at the end of such quarter and, in each case, the related
unaudited consolidated statements of income for such quarter and statements of
income and cash flows for the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative

-45-



--------------------------------------------------------------------------------



 



form the figures for the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and
          (c) as soon as available, but in any event not later than 30 days
after the end of each month occurring during each fiscal year (other than the
last month of each fiscal quarter), the unaudited consolidated balance sheets of
the Company and its consolidated Subsidiaries as at the end of such month and
the related unaudited consolidated statements of income for such month and
statements of income and cash flows for the portion of the fiscal year through
the end of such month, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (x) in accordance with
GAAP and (y) in accordance with GAAP, but treating the Obligations of the
Borrower hereunder as Consolidated Funded Indebtedness of the Company and not
including as Consolidated Funded Indebtedness of any of the Company’s
obligations under the Lease/Purchase Documents, in each case applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the New York office of
counsel to the Administrative Agent, and in the case of clause (i), to the
relevant Lender):
          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
          (b) Concurrently with the delivery of the financial statements
pursuant to Section 6.1(a) and (b): (i)(A) a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer’s knowledge, each
of Holdings and each of its Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in this Agreement and the other Transaction Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any “Default” or “Event of
Default” (each as defined in the Master Lease) except as specified in such
certificate, and (B) a certificate of appropriate officer of the Borrower, such
officer to be reasonably acceptable to the Administrative Agent, stating that to
the best of such officer’s knowledge, each of the Borrower and the Securities
Pledgor during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Transaction Documents to which it is a party to be observed, performed
or satisfied by it, and that such officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate, (ii) a
Store by Store report and a Market report, (iii) a Compliance Certificate,
(iv) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any Intellectual Property or other property as to which action is
required under Section 6.10 hereof, in each case acquired by any Loan Party
since the date of the most recent report delivered pursuant to this clause (iv),
(v) the applicable compliance certificate required to be delivered under the
Master Lease, and (vi) a list of all third party locations where any Equipment
(as defined in the Master Lease) is located in connection of the sale of
inventory in the ordinary course of the Company’s business including the
approximate aggregate book value of such Equipment; provided however that, the
information specified in clause (vi) of this Section 6.2(b) shall only be
required to be

-46-



--------------------------------------------------------------------------------



 



provided concurrently with the delivery of the quarterly financial statements
for the second and fourth fiscal quarters of each fiscal year pursuant to
Section 6.1(b);
          (c) as soon as available, and in any event no later than 30 days prior
to the beginning of each fiscal year of the Company, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Company and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
          (d) within 45 days after the end of each fiscal quarter, a narrative
discussion and analysis of the financial condition and results of operations of
the Company and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;
          (e) no later than 10 Business Days (or, in the case of amendments or
supplements to the Lease/Purchase Documents effected solely to facilitate
borrowings of Revolving Loans hereunder, three Business Days) prior to the
effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the
Lease/Purchase Documents;
          (f) within five days after the same are sent, copies of all financial
statements and reports that any member of the Restricted Group sends to the
holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all financial statements
and reports that any member of the Restricted Group may make to, or file with,
the SEC;
          (g) as soon as available, but in any event no later than 20 days after
the Closing Date, all certificates representing the shares of Capital Stock
pledged pursuant to the Security Documents and the Company Security Documents,
together with an undated stock power (in form and substance reasonably
acceptable to the Administrative Agent) for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof, to the New York
office of counsel to the Administrative Agent;
          (h) as soon as available, but in any event no later than 20 days after
the Closing Date, using best efforts, an amendment to the Lease of Retail Space
dated May 25, 1993, as amended, by and between the Company and Brookfield LD DB
Inc., in form and substance reasonably acceptable to the Administrative Agent;
and
          (i) promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant member of the Restricted Group, and pay and perform
its obligations under the Administrative Services Agreement.

-47-



--------------------------------------------------------------------------------



 



          6.4 Maintenance of Existence; Compliance; Conduct of Business.
(a) Preserve, renew and keep in full force and effect its organizational
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business;
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; (c) maintain and keep
in full force and effect all material licenses and permits necessary to the
proper conduct of its business; and (d) remain or engage in the business of
owning the equipment and tangible and intangible personal property (and if
requested by the Administrative Agent after an Event of Default, the real estate
leaseholds) used by the Company and its Subsidiaries in the conduct of their
business, and in no other business.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property as required under the Security
Documents and, without limiting the provisions thereof, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the members of the
Restricted Group with officers and employees of the members of the Restricted
Group and with their independent certified public accountants. Without limiting
the foregoing, the Administrative Agent and the Lenders may conduct up to four
(4) commercial credit examinations of the Borrower per year so long as no Event
of Default exists and, during any period when an Event of Default is continuing,
as many commercial credit examinations of the Borrower as they reasonably deem
necessary. One such examination per year while no Event of Default has occurred
and is continuing, and all such examinations during the continuance of any Event
of Default, shall be all at the expense of the Borrower.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any member of the Restricted Group or (ii) litigation,
investigation or proceeding that may exist at any time between any member of the
Restricted Group and any Governmental Authority, that in either case, if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting any member of the
Restricted Group (i) in which the amount involved that is not covered by
insurance is $1,000,000 or more, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;
          (d) the following events, as soon as possible and in any event within
30 days after any Loan Party knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with

-48-



--------------------------------------------------------------------------------



 



respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC, the Borrower, the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;
          (e) no more than five Business Days after becoming aware of any
investigative proceedings by a Governmental Authority commenced or threatened
against any member of the Restricted Group regarding any potential violation of
Environmental Laws, any spill, release, discharge or disposal of any Hazardous
Material or any event required to be reported to any such Governmental
Authority, written notice thereof and of the action being proposed to be taken
with respect thereto;
          (f) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;
          (g) promptly, and in any event within five days after receipt thereof
by any member of the Restricted Group, copies of each notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other inquiry by the SEC regarding financial or other
operational results of any member of the Restricted Group; and
          (h) promptly, and in any event within five days after receipt or
delivery thereof by the Borrower, copies of each notice or request delivered by
the Borrower or received from any member of the Restricted Group by the Borrower
pursuant to the Master Lease and any other Lease/Purchase Documents.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant member of the Restricted Group
proposes to take with respect thereto.
          6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          6.9 Special Purpose Covenants. The Borrower shall cause the
representations and warranties set forth in Section 4.27 to be true and correct
at all times.
          6.10 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any member of the Restricted Group that is
not a Foreign Subsidiary (other than (x) any property described in paragraph
(b) or (c) below, (y) any property subject to a Lien expressly permitted by
clause (e) of the definition of “Permitted Liens” or (z) any Intellectual
Property, to the extent of any filings required outside of the United States
(unless such filings are in a Specified Foreign Jurisdiction)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (and not less frequently than quarterly, in the case of any
Collateral constituting Intellectual

-49-



--------------------------------------------------------------------------------



 



Property) (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents and the Company Security Documents or such other
documents (including any Leasehold Security Document) as the Administrative
Agent deems necessary or advisable to grant to the Borrower, and to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions necessary or advisable to grant to the
Borrower, and to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents, by the Company Security Documents or
by law or as may reasonably be requested by the Administrative Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereon) of at least $250,000 acquired after
the Closing Date by any member of the Restricted Group that is not a Foreign
Subsidiary, promptly (i) execute and deliver a first priority mortgage
reasonably satisfactory to the Required Lenders (each, a “Mortgage”), in favor
of the Borrower (assigned so as to grant to the Administrative Agent, for the
benefit of the Lenders, the benefit thereof) covering such real property,
(ii) if requested by the Administrative Agent, provide the Lenders with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          (c) With respect to any new Subsidiary created or acquired after the
Closing Date by any member of the Restricted Group, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Security Documents
and the Company Security Documents as the Administrative Agent deems necessary
or advisable to grant to the Borrower, and to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in (A) 100%
of the Capital Stock of any such new Domestic Subsidiary that is owned by any
member of the Restricted Group, and (B) 65% of the Capital Stock of any such new
Foreign Subsidiary that is owned by any member of the Restricted Group,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant member or members of the
Restricted Group, (iii) if such new Subsidiary is a Domestic Subsidiary, cause
such new Subsidiary (A) to become a party to the Company Guarantee and Security
Agreement, (B) to take such actions necessary or advisable to grant to the
Borrower, and to the Administrative Agent for the benefit of the Lenders, a
perfected first priority security interest in the Collateral described in the
Security Documents with respect to such new Domestic Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents, the Company Security Documents or by
law or as may reasonably be requested by the Administrative Agent (other than
(x) any property subject to a Lien expressly permitted by clause (e) of the
definition of “Permitted Liens” or (y) any Intellectual Property, to the extent
of any filings required outside of the United States or the European Union) and
(C) to deliver to the Administrative Agent a certificate of such Domestic
Subsidiary, substantially in the form of Exhibit E, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

-50-



--------------------------------------------------------------------------------



 



          (d) Promptly upon any member of the Restricted Group undertaking any
business or operations in any Specified Foreign Jurisdiction (other than
entering into agreements with franchisees and similar licensees in any such
jurisdiction and other than in respect of property subject to a Lien expressly
permitted by clause (e) of the definition of “Permitted Liens”) notify the
Administrative Agent thereof and, if reasonably requested by the Administrative
Agent, promptly furnish to the Administrative Agent an opinion of counsel, such
opinion and such counsel to be reasonably satisfactory to the Administrative
Agent, as to the satisfaction of the requirements of subsections (a) through
(c) above.
          6.11 Lease/Purchase Documents. The Borrower will include and maintain
in the Lease/Purchase Documents at all times provisions in form and substance
acceptable to the Required Lenders. The Borrower will diligently enforce the
Lease/Purchase Documents, and, promptly after written notices or requests are
provided by the Administrative Agent pursuant hereto, provide corresponding
notices or requests to the Company and other members of the Restricted Group
(with copies to the Administrative Agent) from time to time pursuant to the
Lease/Purchase Documents to enable the Restricted Group to comply with the terms
of this Agreement and the terms of the Lease/Purchase Documents, as applicable.
Except as provided in the last sentence of this Section 6.11, the Borrower will
not amend the Lease/Purchase Documents without the prior written consent of the
Required Lenders. The Borrower will at all times require that all payments under
the Lease/Purchase Documents be paid to an account in the name of the Borrower
at Wells Fargo in which the Administrative Agent shall have a first priority
perfected security interest, and the Borrower shall not be entitled to withdraw
any funds therefrom without the Administrative Agent’s prior written consent,
except that the Borrower may make payments from such account to the
Administrative Agent in satisfaction of the Obligations as they become due. The
Borrower shall amend the Lease/Purchase Documents prior to the making of any
Credit Extension hereunder to provide for payments by the Company due thereunder
to cover in full (a) as and when due, any and all principal, interest,
Reimbursement Obligations, fees and other amounts due from the Borrower from
time to time hereunder, and (b) prior to the Borrower’s required payment of the
same under the Lease/Purchase Documents, any and all payments required to be
paid from time to time by the Borrower under the Lease/Purchase Documents.
          6.12 Leasehold Security Documents. Promptly upon the written request
of the Administrative Agent, the Borrower will use its reasonable efforts to
(a) cause the Company to execute and deliver to the Borrower the Company
Leasehold Mortgage (whereupon the Borrower shall assign the Company Leasehold
Mortgage to the Administrative Agent pursuant to the Leasehold Mortgage
Assignment) and shall use reasonable efforts to cause the owner of the
Headquarters Building to consent thereto in writing, together with an opinion of
counsel, such consent and opinion of counsel to be reasonably satisfactory to
the Administrative Agent, (b) after the occurrence and during the continuance of
an Event of Default, cause the landlord under each other lease of real property
to which any member of the Restricted Group is a party as lessee, and such
lessee, to execute and deliver a landlord consent in form and substance
reasonably satisfactory to the Administrative Agent, and (c) cause any bailee,
consignee or warehouseman with respect to any site where Collateral of any
member of the Restricted Group is stored or located, and such member of the
Restricted Group, to execute and deliver a bailee, warehouseman’s or similar
waiver in form and substance reasonably satisfactory to the Administrative
Agent.
          6.13 Accounting System. The Borrower will maintain an accurate system
of accounting in accordance with GAAP. The Borrower will not change its fiscal
year from the fiscal year accounting used in the preparation of the financial
statements referred to in Section 4.1.
          6.14 Further Assurance. From time to time hereafter, the Borrower will
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates and documents,

-51-



--------------------------------------------------------------------------------



 



and take all such actions, as the Administrative Agent or any Lender shall
reasonably request for the purpose of implementing or effectuating the
provisions of the Transaction Documents and upon the exercise by the
Administrative Agent of any power, right, privilege or remedy pursuant to the
Transaction Documents which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority or instrumentality,
exercise and deliver, or cause to be executed and delivered, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent may be so required to obtain.
          6.15 Accounts. The Borrower shall cause at least seventy (70%) percent
of the Company’s total number of Stores located in the United States to utilize
a Lender for their primary cash management functions and shall cause all of the
Borrower’s, the Company’s and its Subsidiaries’ operating accounts to be
maintained with a Lender. If (i) at any time there shall be more than one Lender
hereunder, or (ii) the Administrative Agent shall so request, then the Borrower
shall take, or cause to be taken, any action deemed necessary by the
Administrative Agent for the Administrative Agent to obtain and maintain
“control” (as defined in the Uniform Commercial Code in any applicable
jurisdiction) of each deposit account, securities account or other account of
the Borrower, the Company and/or any Subsidiary Guarantor, including without
limitation, the delivery of control agreements in form and substance
satisfactory to the Administrative Agent.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, directly or indirectly:
          7.1 Financial Condition Covenants; New Stores.
          (a) Maximum Senior Leverage Ratio. Permit the ratio (the “Consolidated
Senior Leverage Ratio”) of the Consolidated Funded Indebtedness of the Company
and its Subsidiaries at December 28, 2009 and at each Quarterly Date thereafter
to the Consolidated EBITDA of the Company for the Reference Period ending on
such Quarterly Date to be greater than 1.50:1.00.
          (b) Minimum Interest Coverage Ratio. Permit the ratio of (i) the
Consolidated EBITDAR of the Company for each Reference Period ending on any
Quarterly Date to (ii) the sum of Consolidated Interest Expense plus
Consolidated Rental Expense of the Company and its Subsidiaries for such
Reference Period to be less than 1.35:1.00.
          (c) Maximum Capital Expenditures.
          (i) Make any Capital Expenditures, except to purchase and lease back
assets of the Company and its Subsidiaries in connection with Loans hereunder
(limited in purchase price to the amount of such Revolving Loans) pursuant to
the Lease/Purchase Documents.
          (ii) Permit the Capital Expenditures made by the Company and its
Subsidiaries in any fiscal year to exceed the sum of (A) $30,000,000 minus
(B) the aggregate amount of Restricted Payments made pursuant to
Section 22(f)(iii) of the Master Lease during such fiscal year that is in excess
of $5,000,000.
          (d) Minimum Rental Payments. Permit the Lease/Purchase Documents not
to provide at all times for rental and other payments from the Company under the
Lease/Purchase

-52-



--------------------------------------------------------------------------------



 



Documents in amounts sufficient to cover all of the Obligations and all of its
operating and other expenses, in each case on or prior to the dates when such
Obligations and expenses become due and payable.
          (e) New Store Commitments. Permit the Company to enter into any New
Store Commitment if at such time (A) the Coffeehouse Level EBITDA Margin for the
most recently completed Reference Period for which financial statements have
been delivered pursuant to Section 6.1(b) is less than 15% of Coffeehouse Level
Sales for such Reference Period, or (B) the aggregate Available Revolving
Commitments of all Lenders are less than (1) the budgeted amount of Capital
Expenditures for outstanding New Store Commitments (including the New Store
Commitment in question, and assuming that the budgeted amount of Capital
Expenditures for any New Store Commitment for which a Capital Expenditure budget
has not been determined is $300,000), less (2) the aggregate amount of Capital
Expenditures made toward New Store Commitments prior to the opening of each such
New Store.
          7.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except Indebtedness to the
Administrative Agent or any Lender pursuant to any Loan Document.
          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for Permitted
Liens. Without limitation of the foregoing, the Borrower covenants and agrees
that it will not enter into (and will not suffer or permit any of its
Subsidiaries to enter into) any agreement or understanding (each, a “Restrictive
Agreement”) with any Person other than the Administrative Agent which could
prohibit or restrict in any manner the right of the Borrower or any such
Subsidiary to grant to the Administrative Agent any Lien on any of its
Intellectual Property arising under laws other than those of the United States,
whether such Intellectual Property is now owned or hereafter acquired. The
Borrower represents and warrants that, at the date of this Agreement, neither
the Borrower nor any such Subsidiary is party to any such Restrictive Agreement.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of any of its property or business
(other than pursuant to the Lease/Purchase Documents).
          7.5 Issuance of Stock. Issue or sell any shares of its Capital Stock
to any Person.
          7.6 Restricted Payments. Except to the extent required under the
Administrative Services Agreement, make any distribution or payment of cash,
property, or obligations, or both, directly or indirectly to the holder of any
Capital Stock or to any Affiliate of any such holder for any reason whatsoever,
including without limitation, salaries, loans, debt repayment, consulting fees,
management fees, expense reimbursements and dividends, distributions, put, call
or redemption payments and any other payments in respect of such Capital Stock;
provided, however, that distributions and payments restricted by this
Section 7.6 shall not include reasonable and customary salaries paid to
employees of the Company or any of its Subsidiaries for actual services rendered
and reimbursements of bona fide out of pocket business expenses made to such
employees and to other holders of any equity interest of the Company.
          7.7 Capital Expenditures. Make or commit to make any Capital
Expenditure other than pursuant to the Lease/Purchase Documents.
          7.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other

-53-



--------------------------------------------------------------------------------



 



debt securities of, or any assets constituting a business unit of, or make any
other investment in, any Person (all of the foregoing, “Investments”), except
for investments in Cash Equivalents and Investments under the Lease/Purchase
Documents.
          7.9 Intentionally Omitted.
          7.10 Transactions. Enter into any transaction, including any purchase,
sale, lease or exchange of property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Person, other than
pursuant to the Transaction Documents and the Administrative Services Agreement.
          7.11 ERISA. Maintain any Plan.
          7.12 Amendment of Certain Agreements. Amend or modify or permit the
amendment or modification of any organizational document, any of the
Lease/Purchase Documents (except as required under the last sentence of
Section 6.11), or grant any consent, waiver or approval thereunder, without the
prior written consent of the Required Lenders, which will not be unreasonably
withheld or delayed. The Borrower will grant consents, waivers or approvals
under the Lease/Purchase Documents as and when directed to do so by the
Administrative Agent if the same is necessary or advisable, in the determination
of the Administrative Agent or the Required Lenders, to effectuate the purposes
of the Loan Documents. The Borrower will not amend any material agreement if the
same would be reasonably likely to result in a Material Adverse Effect.
          7.13 Margin Stock. Use or permit the use of any of the proceeds of the
Credit Extensions, directly or indirectly, for the purpose of purchasing or
carrying, or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry, any Margin Stock or for any other
purpose which might constitute a “purpose credit” within the meaning of
Regulation U, or cause this Agreement to violate Regulation T, U or X of the
Board or the Securities Exchange Act of 1934, as amended, or any rules or
regulations promulgated under such statutes.
          7.14 Negative Pledges, Etc. (a) Enter into any agreement, amendment or
arrangement (excluding this Agreement or any other Transaction Document)
prohibiting or restricting (i) it from amending or otherwise modifying this
Agreement or any other Loan Document, or (ii) the creation or assumption of any
Lien upon its properties, revenues or assets, whether now owned or hereafter
acquired or (b) renew or enter into any material agreement without using
commercially reasonable efforts to obtain the written consents of such third
parties necessary to effect the collateral assignments thereof and grants of
security interests therein in accordance with the Security Documents.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation
or fail to pay any other amount payable hereunder or under any other Loan
Document within three days after any such interest or other amount becomes due
in accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other

-54-



--------------------------------------------------------------------------------



 



statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or
          (c) any Loan Party (i) shall default in the observance or performance
of any agreement contained in Sections 6.2(e), (f), (g) or (h), 6.4, 6.5, 6.6,
6.7, 6.9, 6.11 or 7 of this Agreement or Sections 5.2 or 5.5 of the Borrower
Security Agreement, or (ii) shall default in the observance or performance of
any agreement contained in Sections 6.1 or 6.2(a), (b), (c), (d) or (i) of this
Agreement and such default shall continue unremedied for a period of 5 days
after notice to the Borrower from the Administrative Agent or the Required
Lenders or any Loan Party obtaining knowledge of the same, whichever is earlier;
or
          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders or any Loan Party
obtaining knowledge of the same, whichever is earlier; or
          (e) (i) any member of the Restricted Group shall (A) default in making
any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (B) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (C) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (A),
(B) or (C) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (A), (B) and (C) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $500,000, or (ii) any Event
of Default (as defined in any of the Lease/Purchase Documents) shall occur; or
          (f) (i) any member of the Restricted Group shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
member of the Restricted Group shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any member of the
Restricted Group any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
member of the Restricted Group any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any member

-55-



--------------------------------------------------------------------------------



 



of the Restricted Group shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any member of the Restricted Group
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
          (g) any member of the Restricted Group or any Commonly Controlled
Entity shall fail to pay when due an amount or amount that it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA and which,
together with all such amounts, exceeds $500,000 in the aggregate; or notice of
intent to terminate a Plan or Plans shall be filed under Title IV of ERISA by
any member of the Restricted Group, any Commonly Controlled Entity, any plan
administrator or any combination of the foregoing; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
          (h) one or more judgments or decrees shall be entered against any
member of the Restricted Group involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $1,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or
          (i) any of the Security Documents or any of the Lease/Purchase
Documents shall cease, for any reason, to be in full force and effect, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, or any such Person
shall so assert; or
          (j) the guarantee contained in Section 2 of the Company Guarantee and
Security Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
          (k) a Change of Control shall occur; or
          (l) Holdings shall (i) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than those incidental to its ownership of the Capital Stock of the
Company, (ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets other
than the ownership of shares of Capital Stock of the Company;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon)

-56-



--------------------------------------------------------------------------------



 



and all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to 105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.
          Whether or not the Administrative Agent has taken any of the actions
set forth above, the Administrative Agent may, and at the direction of the
Required Lenders, shall, require: (i) the Borrower to require the Company to use
reasonable commercial efforts to obtain an absolute assignment in form and
substance reasonably satisfactory to the Administrative Agent from the Company
and its Subsidiaries of all of the Company’s and its Subsidiaries’ right, title
and interest in their respective real estate leases, and subject to the
conditions that, in connection with any such assignment, the Borrower shall
sublease the covered premises back to the Company on the same terms as the
assigned lease, (ii) the Borrower to require the Company and its Subsidiaries to
use commercially reasonable efforts to obtain real estate leasehold mortgages in
form and substance reasonably satisfactory to the Administrative Agent with
respect to each of its real estate leaseholds (in the event the absolute
assignments are not required pursuant to clause (i) immediately above), or
(iii) the Borrower to obtain from the Company and its Subsidiaries agency
account agreements with respect to each of their respective deposit and other
accounts in form and substance similar to the form attached to the Borrower
Security Agreement and otherwise satisfactory to the Administrative Agent,
requiring all of such depository banks to sweep such accounts daily and wire
such funds into a concentration account pledged to the Agent (as collateral
assignee of the Borrower) at the Administrative Agent.
SECTION 9. THE ADMINISTRATIVE AGENT
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or any other Person, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term

-57-



--------------------------------------------------------------------------------



 



is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
          9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
          9.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
(collectively, and including the Administrative Agent in its capacity as such,
the “Agent Parties”) shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders, any participant or other
Person for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. No Agent Party
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.
          9.4 Reliance by Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, e-mail, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
          (b) For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or

-58-



--------------------------------------------------------------------------------



 



approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Borrower
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent Party has made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent Party to any Lender, including whether
any Agent Parties have disclosed material information in their possession. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent Party or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates,
and all Requirements of Law applicable to it and its affiliates, and made its
own decision to make its Loans hereunder and enter into and perform this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent Party or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of any Agent Party.
          9.7 Indemnification. Each of the Lenders, on a ratable basis, agree to
indemnify and defend each Agent Party (to the extent not reimbursed by the Loan
Parties and without limiting the obligation of any Loan Party to do so), on the
date on which indemnification is sought under this Section, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Party in any way relating to or
arising out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Party under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Party’s gross negligence or willful misconduct; provided,

-59-



--------------------------------------------------------------------------------



 



however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.
          9.8 Administrative Agent in Its Individual Capacity. Wells Fargo and
its affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though it were not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
affiliates may receive information regarding any Loan Party or its affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, Wells Fargo shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include Wells Fargo in its individual
capacity.
          9.9 Successor Administrative Agent. Wells Fargo may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
Wells Fargo shall resign as Administrative Agent under this Agreement and the
other Loan Documents, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring or removed
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
          9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Person) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
or Guarantee Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent hereunder) allowed in such
judicial proceeding; and

-60-



--------------------------------------------------------------------------------



 



          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder and under the other Loan Documents.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          9.11 Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book runner,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Person. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall
          (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment or amend, modify or eliminate Section 2.12(a), in each case without
the written consent of all of the Lenders directly affected thereby;

-61-



--------------------------------------------------------------------------------



 



          (ii) eliminate or reduce the voting rights of any Lender under this
Section 10.1 without the written consent of such Lender;
          (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Company
Guarantee and Security Agreement, in each case without the written consent of
all Lenders directly affected thereby;
          (iv) amend, modify, eliminate or waive any provision of Section 9
without the written consent of Wells Fargo;
          (v) amend, modify, eliminate or waive any provision of Section 3
without the written consent of the Issuing Lender; or
          (vi) contractually subordinate any of the Administrative Agent’s Liens
or amend, modify or eliminate any of the provisions of Section 10.6 to permit
any Loan Party or any Affiliate of a Loan Party to become an Assignee, in each
case without the written consent of all Lenders directly affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Borrower:
  Arabica Funding, Inc.
 
  c/o Global Securitization Services, LLC
 
  68 South Service Road, Suite 120
 
  Melville, NY 11747
 
  Attention: Mr. Bernard J. Angelo
 
  Telecopy: (212) 302-8767
 
  Telephone: (631) 930-7202
 
   
 
  with a copy (which shall not constitute notice) to
 
   
 
  Caribou Coffee Company, Inc.
 
  3900 Lakebreeze Avenue North
 
  Brooklyn Center, MN 55429

-62-



--------------------------------------------------------------------------------



 



     
 
  Attention: Timothy Hennessy, Chief Financial Officer
 
  Telecopy: (612) 359-2730
 
  Telephone: (763) 592-2222
 
   
 
  and
 
   
 
  Caribou Coffee Company, Inc.
 
  3900 Lakebreeze Avenue North
 
  Brooklyn Center, MN 55429
 
  Attention: Dan Lee, General Counsel
 
  Telecopy: (612) 359-2730
 
  Telephone: (763) 592-2456
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Dorsey & Whitney LLP
 
  50 South Sixth Street, Suite 1500
 
  Minneapolis, MN 55402
 
  Attention: Elizabeth Buckingham, Esq.
 
  Telecopy: (612) 340-8856
 
  Telephone: (612) 343-2178
Administrative Agent:
   
 
   
For borrowing and
  Wells Fargo Bank, N.A., as Administrative Agent
prepayment notices:
  5938 Priestly Drive, Suite 200
 
  Carlsbad, CA 92008
 
  Attention: Luis Victorio
 
  Telecopy: (760) 918-2727
 
  Telephone: (760) 918-2700
 
   
For all other notices:
  Wells Fargo Bank, N.A., as Administrative Agent
 
  Loan Administration
 
  5938 Priestly Drive, Suite 200
 
  Carlsbad, CA 92008
 
  Attention: Henry Li, Relationship Manager
 
  Telecopy: (760) 918-2727
 
  Telephone: (760) 918-2700
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Susan E. Siebert, Esq.
 
  Edwards Angell Palmer & Dodge LLP
 
  111 Huntington Avenue
 
  Boston, MA 02199
 
  Telecopy: (617) 227-4420
 
  Telephone: (617) 951-2220

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

-63-



--------------------------------------------------------------------------------



 



          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents,
participants and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, investigations, proceedings, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any member of the Restricted Group or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party

-64-



--------------------------------------------------------------------------------



 



under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a breach of such
Indemnitee’s obligations (or those of the relevant related Person) under this
Agreement or the other Loan Documents. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Demands for
payments pursuant to this Section 10.5 shall be submitted to Timothy Hennessy
(Telephone No. 763-592-2222) (Telecopy No. 612-359-2730), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder. If any Indemnitee makes any payment to
any other Indemnitee with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnitee receiving such payment, the
Indemnitee making such payment is entitled to be indemnified and reimbursed by
Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL
APPLY TO EACH INDEMNITEE WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNITEE OR OF ANY OTHER PERSON.
          10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitments and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld)
of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s

-65-



--------------------------------------------------------------------------------



 



Revolving Commitments or Loans under any Facility, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower, the Company and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower or the
Company shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
     (D) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such CLO.
          For the purposes of this Section 10.6, the terms “Approved Fund” and
“CLO” have the following meanings:
  “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
  “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

-66-



--------------------------------------------------------------------------------



 



          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.14 unless such Participant
complies with Section 2.14(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security

-67-



--------------------------------------------------------------------------------



 



interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart

-68-



--------------------------------------------------------------------------------



 



hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgements. The Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

-69-



--------------------------------------------------------------------------------



 



          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents shall have been paid in full, the
Revolving Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
          10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
****Signature Page Follows****

-70-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            ARABICA FUNDING, INC.
      By:           Name:           Title:           WELLS FARGO BANK, N.A.,
as Administrative Agent and as a Lender
      By:           Name:           Title:        

 